On December 22, 2009, the defendant was sentenced as follows: Count I: A commitment to the Department of Corrections for a term of thirteen (13) months, followed by five (5) years in the Montana State Prison, with five (5) years suspended, for the offense of Driving Under the Influence of Alcohol - Fourth or Subsequent Offense, a felony; Count II: A commitment to the Missoula County Detention Center for a term of one (1) year, with all but 14 days suspended, for the offense of Habitual Offender Operating Motor Vehicle, a misdemeanor; and Count V: A commitment to the Missoula County Detention Center for a term of ten (10) days, with ten (10) days suspended, for the offense of Fail to Carry Proof or Exhibit/Insurance in Vehicle, 1st Offense, a misdemeanor. Counts I, II and V shall run consecutively with each other.
On May 6,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Done in open Court this 6 th day of May, 2010.
DATED this 26th day of May, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.